Case: 20-50261     Document: 00516027482         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                               September 23, 2021
                                  No. 20-50261                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Ronny Gene Smith,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Shelly Strimple, Assistant DA of
   Belton, TX; Stephanie Newell, Assistant DA of Belton, TX; Tammy
   Bracewell, Investigator, Temple Police Department; Monna
   Herring; Dr. Marcus Hinkle,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-636


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         1
Case: 20-50261      Document: 00516027482         Page: 2    Date Filed: 09/23/2021




                                        No. 20-50261


            Ronny Gene Smith, Texas prisoner # 1722493, appeals the district
   court’s dismissal of his “motion to dismiss indictment for prosecutorial
   misconduct outside the indictment process” filed after the district court
   dismissed his 42 U.S.C. § 1983 complaint. He raises various claims
   challenging the validity of a state court conviction and argues that he is
   entitled to federal habeas relief. He has also filed motions for appointment of
   counsel, default judgment, an injunction, and oral argument. Smith’s motion
   is “an unauthorized motion which the district court was without jurisdiction
   to entertain. Thus, he has appealed from the denial of a meaningless,
   unauthorized motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir.
   1994).
            The judgment of the district court is AFFIRMED. Smith’s motions
   are DENIED.